DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).  
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(A)  A product and a process specially adapted for the manufacture of said product; or
(B)  A product and process of use of said product; or
(C)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(D)  A process and an apparatus or means specifically designed for carrying out the said process; or
(E)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, 11-12 and 14-16 are drawn to glass article, comprising: an ultra-thin glass layer; an optically transparent adhesive layer disposed on the ultra-thin glass layer; and an optically transparent polymeric hard-coat layer disposed on the optically transparent adhesive layer, the optically transparent polymeric hard-coat layer comprising a pencil hardness of 8H or more, wherein the glass article comprises an impact resistance defined by the capability of the glass article to avoid failure at a pen drop height that is 2 times or more than that of a control pen drop height of the ultra-thin glass layer without the optically transparent polymeric hard-coat layer, wherein the pen drop height and the control pen drop height are measured according to the Pen Drop Test, and wherein the glass article survives a bend radius of 5 mm or less. 
II.	Group II, claims 18-19, and 21-22 is drawn to a glass article, comprising an ultra-thin glass layer; and an optically transparent polymeric hard-coat layer bonded to the optically transparent adhesive layer, the optically transparent polymeric hard-coat layer comprising a pencil hardness of 8H or more, wherein the optically transparent polymer hard-coat layer comprises a material selected from the group consisting of: an organic polymer material and an aliphatic or aromatic hexafunctional urethane acrylate, and wherein the glass article survives a bend radius of 5 mm or less.    
III	Group III, Claims 23-26 is drawn to a method of making a glass article, the method comprising: disposing an optically transparent adhesive layer on an ultra-thin glass layer; and disposing an optically transparent polymeric hard-coat layer on the optically transparent adhesive layer, the optically transparent polymeric hard-coat layer comprising a pencil hardness of 8H or more, wherein the glass article comprises an impact resistance defined by the capability of the glass article to avoid failure at a pen drop height that is 2 times or more than that of a control pen drop height of the ultra-thin glass layer without the optically transparent polymeric hard-coat layer, wherein the pen drop height and the control pen drop height are measured according to the Pen Drop Test, and wherein the glass article survives a bend radius of 5 mm or less. 
The common technical feature (“CTF”) shared by all embodiments of claims of Groups I-III is a glass article, comprising an ultra-thin glass layer; and an optically transparent polymeric hard-coat layer bonded to the optically transparent adhesive layer, the optically transparent polymeric hard-coat layer comprising a pencil hardness of 8H or more, wherein the glass article survives a bend radius of 5 mm or less.     
2017/123899 A1 (CORNING INC [US]) (hereinafter “Corning”) discloses at tables 1-4, paragraphs [0005] - [0008] , [0067], [0068], [0084], [0086] - [0088], [0090], [0096] - [0099] , [0166],[0167], [0169] cover elements for foldable electronic devices comprising a glass layer of 25-200 micron thickness and a 10-100 micron thick polymer layer attached to the glass via an optional adhesive layer.  The cover elements have a small bend radii and high hardness.  It is apparent from the cited passages and Tables that both the polymer layers and the adhesives used can be optically transparent.  Also from the thickness of the glass used it is apparent the articles with small bend radii will meet the bend radius of 5 mm or less.  The glass articles have all features of the CTF except the optically transparent polymeric hard-coat layer has a pencil hardness of 8H or more.   
US- 20150252210, LG Chem discloses in the abstract and at ¶s 0029, 0034-0043 and 0041 a hard coating film with high physical properties including hardness, scratch resistance, impact resistance, transparency, durability, light resistance, and light transmittance. The hard coating film can find useful applications in various fields thanks to its excellent physical properties.  The hard coat can be a urethane acrylate polymer.  The hardness from ¶ 0073 is 8H or more.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Corning a glass article with a transparent adhesive layer and hard coat layer as afore-described where the hard coat layer is a urethane acrylate from LG Chem used to form a hard coat high physical properties including hardness, scratch resistance, impact resistance, transparency, durability, light resistance, and light transmittance motivated to have impact resistance, transparency, durability, light resistance, and light transmittance in addition to high physical properties including hardness, scratch resistance and a hardness of 8H or more.  In accordance with MPEP 2112.01(II) when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent so that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPO 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPO2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F2d at 1255, 195 USPO at 433. See also Titanium Metals Corp. v. Banner, 778 F2d 775, 227 USPO 773 (Fed. Cir. 1985).  The combination of LG Chem with Corning has a reasonable expectation of success to one skilled in the art of hard coatings because both disclose hard coatings.  
The CTF described in paragraph 5 of this Office Action for the Claims of Groups I-III considering the content of the claims interpreted in light of the description of the pending application is rendered obvious from Corning in view of LG Chem as afore-described in §s 6-8 of this Office Action.  Hence the CTF linking the groups of inventions does not provide a contribution over the prior art, i.e. not a special technical feature, and no single general inventive concept exists and there is a lack of unity between the groups of inventions of Groups I-III, therefore, restriction is appropriate.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention of one of I-V sets of claims to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.   
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.   
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787